SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2013 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Wins STAR Award for Innovation in Enabling Customer Success in Professional Services, Dated December 3, 2013 Press Release: NICE Positioned as a Leading Workforce Optimization Vendor by Top Industry Analyst Firms, Dated December 10, 2013 Press Release: NICE Awarded ‘Best Intelligent Video Solution’ by Government Security News, Dated December 16, 2013 Press Release: NICE Actimize Recognized as Single “Category Leader” for Financial Crime Solutions by Chartis in 2014 RiskTech100® Rankings, Dated December 19, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: January 8, 2014 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Wins STAR Award for Innovation in Enabling Customer Success in Professional Services, Dated December 3, 2013 Press Release: NICE Positioned as a Leading Workforce Optimization Vendor by Top Industry Analyst Firms, Dated December 10, 2013 Press Release: NICE Awarded ‘Best Intelligent Video Solution’ by Government Security News, Dated December 16, 2013 Press Release: NICE Actimize Recognized as Single “Category Leader” for Financial Crime Solutions by Chartis in 2014 RiskTech100® Rankings, Dated December 19, 2013
